IN THE SUPREME COURT OF TEXAS

                                 No. 10-0528

 IN RE PETROHAWK ENERGY CORPORATION, PETROHAWK PROPERTIES, LP, ONE TEC, LLC
                             AND FLOYD C. WILSON

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for stay of trial, filed September 7, 2010,  is
granted.  The trial in Cause No. 348-228427-08,  styled  Petroquest  Energy,
L.L.C. and Rtex, Inc. v. One  TEC,  L.L.C.;  Petrohawk  Energy  Corporation;
Petrohawk Properties; L.P.; Floyd C. Wilson; Joseph Svoboda; and  Jacqueline
Heide, in the 348th  District  Court  of  Tarrant  County,  Texas,  set  for
October 11, 2010, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 10, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk